DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/10/21 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/19 has been considered by the examiner.


Allowable Subject Matter
Claims 11-12, 15-16, 18-22 and 24-25 are allowed.




The following are details of the closest prior arts of record found:
Bugenhagen (US Patent Publication 2008/0049781) discloses a system wherein a communication system includes access device and user device and access device could be any device capable of provider user device with access to service provider system over either wireless link or wireline link and includes a wireless and wireline interface for transmitting and receiving traffic on wireless link and wireline link and wireless link could be a wireless local area network link such as 802.11 or other wireless technology such as cellular and wireline link could be a wireline LAN or WAN link such as cable or DSL link and wireless hub could be any system or collection of systems capable of transmitting and receiving traffic from access device over wireless link and wireline hub (second data path unit between access device CPE and service gateway HAAP) could be any system or collection of system capable of transmitting and receiving traffic from access device over wireline link and service gateway could be any system or collection of systems capable of interfacing traffic between wireless hub and communication network.
Cuervo (US Patent Publication 2011/0320323) discloses a system wherein a BNG acts as an interface for authentication, authorization and accounting service and routes traffic between the DSLAM and the packet data network and such accounting may include collecting resource usage measurements and apportioning charges for services provided by the service provider server and the BNG may connect to a plurality of access technologies such as wireline, local wireless networks, etc. and the communication network may employ service segregation including a plurality of BNGs 
Alloune et al. (US Patent 6,615,034) discloses a system wherein a communication billing system comprises a processing system and an interface system that is connected to a wireline system and a wireless system that provides various services to customers wherein the services include, video, data and voice communications and wherein the processing system is configured to generate a customer bill based on the total wireline charge records and total wireless charge records and provide the customer bill to the customer and processing the individual wireless and wireline service events together to generate a total charge record representative of a total charge for all wireline and wireless services and discloses cross contribution comprises bundling of service minutes across multiple communication services and includes the application of credit for unused wireless service minutes to the total charge record such as for example a customer with 500 minute could use 420 minutes during the billing period and could include 420 minutes in the total charge record for the customers wireless service and apply 80 unused minutes as a credit or contribution toward the customers total charge record for a wireline service and also include the determination and application taxes, minimum service charges and other base charges associated with the service.



The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 11-12, 15-16, 18-22 and 24-25 are found to be allowable because the closest prior art found of Bugenhagen (US Patent Publication 2008/0049781) and Cuervo (US Patent Publication 2011/0320323) and Alloune et al. (US Patent 6,615,034) and GILLICK et al. (US Patent Publication 2014/0378094) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the  “splitting the fixed maximum volume of data capacity per defined time period into volume blocks via the central charging unit; and assigning the volume blocks in a sequence to the first data path counter unit or to the second data path counter unit when a sum of all assigned volume blocks do not exceed the threshold” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 11 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645